PER CURIAM.
Sharon Ellison appeals an order of the Department of Children and Families denying her application for food stamp benefits. The Department has filed a “Petition for Reversal and Remand,” which we elect to treat as a confession of error. In accordance therewith, the order being appealed is hereby reversed, and the matter is remanded to the Department to make a determination of appellant’s individual eligibility for food stamps as a one-person household, and to restore her food stamp benefits retroactive to the time of her initial application on January 2, 2002.
PADOVANO, LEWIS and POLSTON, JJ., concur.